      Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 1 of 15



AUSTIN KNUDSEN
Montana Attorney General
J. STUART SEGREST
Chief, Civil Bureau
HANNAH E. TOKERUD
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
hannah.tokerud@mt.gov
ssegrest@mt.gov

COUNSEL FOR DEFENDANTS

                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                     MISSOULA DIVISION

RANDALL MENGES,                       CV 20-178-M-DLC-KLD

                 Plaintiff,
                                      BRIEF IN SUPPORT OF
      v.
                                      MOTION TO DISMISS
AUSTIN KNUDSEN, Attorney
General of the State of Montana;
GARY SEDER, Bureau Chief of
the Montana Crime Information
Bureau; and SARA MALIKIE,
Head of the Sexual and Violent
Offenders Program for the
Missoula County Sheriff’s Office,
each in their official capacities,

                 Defendants.
       Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 2 of 15



                           INTRODUCTION

     In 1994, Plaintiff Randall Menges was convicted of an offense in

Idaho, which required him to register as a sexual offender. Under the

Montana Sexual or Violent Offender Registration Act, a person must

register as a sexual offender in Montana for “any violation of a law of

another state . . . for which the offender was required to register as a

sexual offender after an adjudication or conviction.” Mont. Code Ann.

§ 46-23-502(9)(b). Menges, therefore, was required to register when he

moved to Montana in 2018.

     In this action, Menges seeks to enjoin Montana from giving legal

effect to his Idaho conviction, even though he does not currently live in

Montana, essentially asking this Court to rule on the constitutionality

of that conviction. This case should be dismissed under Fed. R. Civ. P.

12(b)(1) and 12(b)(6) because Menges lacks standing to challenge

Montana Code Annotated § 46-23-502(9) and has failed to state a claim

upon which relief can be granted.




                                        BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                       PAGE 2
       Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 3 of 15



                            BACKGROUND

     Menges’s conviction

     When Randall Menges was 18, he worked at an Idaho camp for

troubled boys. Doc. 9-2 at 2.1 While working there, he had sex with two

16-year-old residents, which led to an investigation of possible sexual

abuse. Id.; Doc. 9-6. Menges pleaded guilty to one count of violating

Idaho’s “crimes against nature” statute. Doc. 16-1, Ex. B at 20. Idaho

law requires that Menges register as a sex offender. Id. Menges is

registered as a violent sexual offender in Idaho. Doc. 16-1, Ex. A

(Menges’s Idaho offender profile).

     Menges moved to Montana in 2018 and was required to register as

a sexual offender based on his registration in Idaho. 2 Doc. 9-2 at 3.

Menges currently lives in Idaho but asserts that he wants to relocate to

Montana. Doc. 9-2 at 4.




1 For purposes of this response, the State takes facts from Menges’s
filings; however, the State does not waive the right to contest any
assertions that Menges has made in his complaint or any other filing.
2 The Montana Sex Offender Registry entry for Menges is located at:

https://app.doj.mt.gov/apps/SVOW/offenderDetail.html?SID=MT034451
50.
                                        BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                       PAGE 3
       Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 4 of 15



     In Idaho federal court, Menges is challenging the statute under

which he was convicted and the related registration requirement.

Doc. 16-1, Ex. B (Menges’s Idaho amended complaint).

     Statutory Scheme

     Since the creation of Montana’s registry in 1989, sexual offenders

convicted in other jurisdictions have been required to register for

offenses that are reasonably equivalent to Montana offenses requiring

registration. State v. Hamilton, 164 P.3d 884, 886 (Mont. 2007) (citing

§ 2, Ch. 293, L.1989). In 2005, the Legislature amended the definition of

“sexual offense” to include any violation of a law of another jurisdiction

for which a person was required to register as a sex offender after

conviction in that jurisdiction. Id. (citing § 1, Ch. 313, L.2005).

Offenders convicted in another jurisdiction receive the risk level

designation assigned by that jurisdiction. Id.

     “The legislative history for the 2005 amendments indicates that

the changes were made to clarify administrative issues that had arisen

over the course of administering the Act and to better serve the public.”

Id. at 887 (citing Mont. Sen. Jud. Comm., Hearing on HB 49, 2005

Reg. Sess. (Mar. 14, 2005)). The amendment requiring another


                                         BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                        PAGE 4
       Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 5 of 15



state’s registered sex offenders to register in Montana, regardless of

the specific sexual crime, was considered “a matter of public safety.”

Id. at 888.

                               ARGUMENT

I.   This Court should dismiss Menges’s Complaint because
     he lacks standing.

     Article III of the United States Constitution limits federal court

jurisdiction to only actual cases and controversies. U.S. Const. art. III,

§ 2; Allen v. Wright, 468 U.S. 737, 750 (1984). The plaintiff must

establish that subject matter jurisdiction exists. Chandler v. State Farm

Mut. Auto. Ins., 598 F.3d 1115, 1122 (9th Cir. 2010). This includes

establishing standing to bring claims. Id. at 1121. Challenges to

standing are properly raised in a motion to dismiss under Fed. R. Civ.

P. 12(b)(1) because “standing . . . pertain[s] to federal courts’ subject

matter jurisdiction.” Id. at 1122. Additionally, if a court “determines at

any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” Fed. R. Civ. P. 12(h)(3).

     Even when a court accepts all factual allegations in the complaint

as true, the court does “not accept legal conclusions in the complaint as

true, even if ‘cast in the form of factual allegations.’” Lacano
                                         BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                        PAGE 5
       Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 6 of 15



Investments, LLC v. Balash, 765 F.3d 1068, 1071 (9th Cir. 2014)

(quotation omitted) (emphasis in original). A court may also “look

beyond the complaint and consider extrinsic evidence.” Id. (quotation

omitted); see also Fed. R. Evid. 201.

     Menges asks this Court to declare Montana Code Annotated

§ 46-23-502(9) unconstitutional as applied. Menges lacks standing to

challenge § 46-23-502(9), however, because a favorable decision in this

case will not cure the injury of which he complains—being a registered

sexual offender. A favorable ruling in Idaho, on the other hand, would

redress his injury.

     To establish standing, a plaintiff must demonstrate: (1) that he

suffered an injury in fact, i.e., an invasion of a legally protected interest

that is (a) concrete and particularized, and (b) actual or imminent, not

conjectural or hypothetical; (2) that there is a causal connection

between the injury and the conduct complained of, such that the injury

is fairly traceable to the challenged action of the defendant; and (3) that

the injury will likely be redressed by a favorable decision. Townley v.

Miller, 722 F.3d 1128, 1133 (9th Cir. 2013). To establish redressability,

a plaintiff must show that the requested relief is substantially likely to


                                         BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                        PAGE 6
      Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 7 of 15



redress his injuries and is within the district court’s power to award.

Juliana v. United States, 947 F.3d 1159, 1170 (9th Cir. 2020) (citation

omitted).

     Menges fails to meet his burden. Menges does not reside in

Montana, and though he asserts a desire to return to Montana, he has

articulated no concrete plan to do so. Doc. 9-2 at 4. Menges lives in

Idaho, where he is a registered sex offender (and where he will be

required to register regardless of the outcome of this case).3 Menges

nonetheless asserts that he “suffers continuing harm as a result of

Montana mandating registration on the [registry] for his 1994

conviction.” Doc. 1, ¶ 54. Menges alleges that “registration burdens his

everyday life and presents a significant barrier to obtaining

employment, housing, or even maintaining social relationships.” Doc. 1,

¶ 51. Specifically, Menges alleges that he “was kicked out of a homeless

shelter in Boise on account of being marked noncompliant with the

Montana [registry]” and that a potential employer rejected his job




3Menges is contemporaneously challenging the constitutionality of his
conviction in Idaho. Relief in that case would moot this case. In light of
Menges’s multi-forum suits, the State has moved to stay this action.
Doc. 15.
                                        BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                       PAGE 7
       Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 8 of 15



application “on account of his inclusion on the Montana [registry].”

Doc 1, ¶¶ 49, 53.

      Even assuming Menges could meet the first two elements of

standing, he cannot meet the element of redressability. Menges was not

charged with or convicted of a crime in Montana. Instead, he was

convicted and required to register in Idaho. Because Montana’s

registration requirement is based on Idaho’s registration requirement,

Menges’s arguments about the circumstances leading to his conviction

are irrelevant. While Menges would have this Court focus on his 1994

conviction, that conviction requires registration in Idaho. Montana

officials and judges should not be called on to revisit and judge the facts

of a decades-old conviction in another state, especially when that

conviction is being contemporaneously challenged in another forum.

      Because he will remain a registered sexual offender unless he

prevails in his Idaho case, the relief Menges seeks in this court is not

substantially likely to redress his injuries, nor is it within the district

court’s power to award. “Relief that does not remedy the injury suffered

cannot bootstrap a plaintiff into federal court; that is the very essence of

the redressability requirement.” Townley, 722 F.3d at 1135 (quoting


                                          BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                         PAGE 8
       Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 9 of 15



Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 107 (1998)).

Menges’s challenge to his Idaho conviction properly belongs in

Idaho, not Montana; Menges lacks standing to pursue his claims in

this jurisdiction.

II.   The Court should dismiss this case because Menges
      failed to state a claim upon which relief may be granted.

      Menges cannot seek to invalidate his conviction through a

collateral attack. A plaintiff cannot seek a remedy that would cast

doubt on the validity of a conviction until showing “that the

conviction . . . has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make

such determination, or called into question by a federal court’s issuance

of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 486–87

(1994). If the Court were to rule in Menges’s favor, the Court would

necessarily imply the invalidity of his conviction. Indeed, that is exactly

what the Complaint asks this Court to do.

      Menges’s case relies on the alleged unconstitutionality of his

conviction based on the United States Supreme Court’s decision in

Lawrence v. Texas, 539 U.S. 558, 578 (2003). Contrary to Menges’s

characterization, Lawrence did not strike down “crimes against nature”

                                         BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                        PAGE 9
      Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 10 of 15



statutes in all circumstances. Instead, it put constitutional limitations

on the enforcement of criminal statutes when it involves “adults . . .

[and the] conduct was in private and consensual.” Id. at 564.

     Menges’s conduct involved 16-year-old victims, and he does not

allege that the conduct was in private. Menges repeatedly asserts that

the sexual activity at issue was consensual, including in a self-serving

declaration. Doc. 9-2. This is a conclusory legal statement entitled no

weight. See, e.g., Lacano Investments, 765 F.3d at 1071. It is unclear

whether the conduct at issue was consensual. The participants were

housed at a “youth foster program and working ranch for troubled

young men.” Doc. 1 at 7. Under Montana law, a victim is incapable of

consent under many circumstances that could apply here. See, e.g.,

Mont. Code Ann. § 45-5-501(1)(b)(v) (stating a victim is incapable of

consent when incarcerated in a juvenile correctional or treatment

facility where the perpetrator is an employee or volunteer of the

supervising authority with authority over the victim); 45-5-

501(1)(b)(vi)(B) (stating a victim is incapable of consent where he is

receiving services from a youth care facility and the perpetrator is an

employee or volunteer with authority over the victim); 45-5-


                                        BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                      PAGE 10
      Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 11 of 15



501(1)(b)(vii)(B) (stating a victim is incapable of consent where he is

admitted to a community-based facility or residential facility and the

perpetrator is an employee or volunteer with authority over the victim);

45-5-501(1)(b)(viii) (stating a victim is incapable of consent where he is

a program participant in a private alternative adolescent residential or

outdoor program and the perpetrator is associated with the program).

Idaho may or may not have similar laws regarding consent,

underscoring the importance of letting Idaho decide how to handle

offenders in that state and then having Montana provide full faith and

credit to Idaho’s judgment.

     Importantly, under Montana Code Annotated § 46-23-502(9), the

circumstances of Menges’s underlying conviction are irrelevant. The

inquiry is simply whether Menges is required to register in another

jurisdiction. Menges does not allege that this statutory scheme is

unconstitutional on its face. Menges asserts that the application of the

Act to him violates his rights to substantive due process, equal

protection, and privacy. Menges cites no authority that the disclosure of

the fact of his conviction and of his identifying characteristics to render

that status meaningful to the public constitutes the infringement of a


                                         BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                       PAGE 11
      Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 12 of 15



fundamental right. Doc. 20 at 6. Nor does he state any fact showing that

the Defendants knew of his membership in a protected class, much less

that they acted with an intent or purpose to discriminate against him

based on membership in that class. See Thornton v. City of St. Helens,

425 F.3d 1158, 1166–67 (9th Cir. 2005) (setting forth steps in the equal

protection analysis).

     Under Montana law, “all statutes carry with them a presumption

of constitutionality.” State v. Michaud, 180 P.3d 636, 645 (Mont. 2008)

(quotation omitted). Even if Menges had a fundamental right to be free

from registration and notification requirements, which Defendants

contest, Montana Code Annotated § 46-23-502(9) is a neutral law based

on legitimate state interests. 4 States have a legitimate interest in

preventing and responding to crime and a substantial state interest in

protecting vulnerable individuals, particularly children, from sex

offenders. See, e.g., Doe v. Harris, 772 F.3d 563, 577 (9th Cir. 2014);

Smith v. Doe, 538 U.S. 84, 102–03 (2003) (quotation and quotation

marks omitted) (stating registration statutes have a “legitimate


4Many states have statutes similar to Montana’s. E.g., Ind. Code
§ 11-8-8-5(b)(1); Neb. Rev. Stat. § 29-4003(1)(a)(iv) & (1)(b)(iii);
Iowa Code § 692A.103(1); La. Stat. Ann. § 15:542.1.3(A).
                                         BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                       PAGE 12
      Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 13 of 15



nonpunitive purpose of public safety, which is advanced by alerting the

public to the risk of sex offenders in their community”); United States v.

Laursen, 847 F.3d 1026, 1034 (9th Cir. 2017) (protecting children from

sexual abuse and exploitation constitutes a particularly compelling

interest of the government). The State also has an interest in

administrative efficiency. 5

     In addition, Montana Code Annotated § 46-23-502(9) complies

with federal law, which seeks to maintain a cohesive national

sex-offender registry by having states respect the registration policies of

other jurisdictions. See 34 U.S.C. § 20901 (establishing “a

comprehensive national system” for registration); 34 U.S.C. § 20927

(allowing the withholding of federal funding for noncompliance).

     Menges’s complaint is a prohibited collateral attack on his Idaho

conviction and fails to state a claim that Montana Code Annotated

§ 46-23-502(9) violates his rights to substantive due process, equal

protection, and privacy.




5 Menges does not contest these state interests “as general matters,”
just as applied to him. Doc. 20 at 9–10.
                                        BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                      PAGE 13
      Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 14 of 15



                                Conclusion

      The Court should dismiss this case because Menges lacks standing

and has failed to state a claim for relief.

      DATED the February 12, 2021.

                                    AUSTIN KNUDSEN
                                    Montana Attorney General
                                    215 North Sanders
                                    P.O. Box 201401
                                    Helena, MT 59620-1401

                                    By:   /s/ Hannah E. Tokerud
                                          HANNAH E. TOKERUD
                                          Assistant Attorney General
                                          Counsel for Defendants




                                          BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                        PAGE 14
      Case 9:20-cv-00178-DLC Document 25 Filed 02/12/21 Page 15 of 15



                  CERTIFICATE OF COMPLIANCE

     Pursuant to Local Rule 7.1(d)(2), I certify that this brief is printed

with a proportionately spaced Century Schoolbook text typeface of 14

points; is double-spaced except for footnotes and for quoted and

indented material; and the work count calculated by Microsoft Word for

Window is 2,317 words, excluding caption, certificate of service and

certificate of compliance.

                                        /s/ Hannah E. Tokerud
                                          HANNAH E. TOKERUD
                                          Assistant Attorney General
                                          Counsel for Defendants



                     CERTIFICATE OF SERVICE

     I hereby certify that I electronically filed the foregoing document

with the clerk of the court for the United States District Court for the

District of Montana, using cm/ecf system. Participants in the case who

are registered cm/ecf users will be served by the cm/ecf system.

     Dated: February 12, 2021            /s/ Hannah E. Tokerud
                                          HANNAH E. TOKERUD
                                          Assistant Attorney General
                                          Counsel for Defendants




                                        BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                      PAGE 15
